Citation Nr: 1046695	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  08-18 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for coronary artery disease, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969, 
including combat service in the Republic of Vietnam, and his 
decorations include the Silver Star Medal, the Purple Heart 
Medal, and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The Board notes that the appellant requested a hearing before a 
decision review officer (DRO) in connection with the current 
claim.  The DRO hearing was scheduled and subsequently held in 
August 2008 at the Jackson RO.  The appellant testified at that 
time and the hearing transcript is of record.  The Board also 
notes that the appellant requested a video-conference Board 
hearing in connection with the current claim as well.  The video-
conference Board hearing was subsequently scheduled and held in 
January 2010.  The appellant testified at that time and the 
hearing transcript is of record.

In August 2010 a final rule was published in the Federal Register 
amending 38 C.F.R. § 3.309(e) concerning presumptive service 
connection for certain disease associated with herbicide 
exposure.  The amendment established presumptive service 
connection for three new diseases, including ischemic heart 
disease.  The amendment was made effective August 31, 2010, but a 
60-day stay was implemented.  The stay has now been lifted.  
Accordingly, the Board may proceed with adjudicating the appeal.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam era.  

2.  The Veteran is diagnosed with coronary artery disease.  


CONCLUSION OF LAW

The Veteran's coronary artery disease is presumed to have been 
incurred during his active service in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309(e) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that service connection is warranted for 
coronary artery disease.  

As an initial matter, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) describes VA's duties to notify and 
assist claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  In the present case, in view of the 
favorable disposition, the Board finds that all notification and 
development action necessary to render a fair decision on the 
matter has been accomplished.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995). 

In addition, service connection may be established on a 
presumptive basis for a disability resulting from exposure to an 
herbicide agent such as Agent Orange.  A Veteran who, during 
active military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. §§ 
3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  The Secretary of 
Veterans Affairs has determined that there is a presumptive 
positive association between exposure to herbicides and the 
disorders listed in 38 C.F.R. § 3.309(e).  Effective August 31, 
2010, ischemic heart disease (including, but not limited to, 
acute, subacute, and old myocardial infarction; atherosclerotic 
cardiovascular disease including coronary artery disease 
(including coronary spasm) and coronary bypass surgery; and 
stable, unstable and Prinzmetal's angina), is included as a 
disease associated with herbicide exposure under 38 C.F.R. 
§ 3.309(e).  (Under 38 C.F.R. § 3.309(e), the term ischemic heart 
disease does not include hypertension or peripheral 
manifestations of arteriosclerosis such as peripheral vascular 
disease or stroke, or any other condition that does not qualify 
within the generally accepted medical definition of Ischemic 
heart disease.  38 C.F.R. § 3.309(e) Note 3.)

In addition to the elements of direct service connection and 
presumptive service connection, service connection may also be 
granted on a secondary basis for a disability if it is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); Wallin v. West, 
11 Vet. App. 509, 512 (1998).  Evidence of a temporary flare-up, 
without more, does not satisfy the level of proof required to 
establish an increase in disability.  Cf. Davis v. Principi, 276 
F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

Here, the Veteran's service records show that he served in the 
Republic of Vietnam during the Vietnam era.  As such, the Veteran 
is presumed to have been exposed to herbicides such as Agent 
Orange.  The Veteran's post service treatment records, including 
the reports of VA Compensation and Pension examinations dated in 
June 2007 and October 2008, reveal that the Veteran is diagnosed 
with coronary artery disease.  The Board notes that 38 C.F.R. 
§ 3.309(e), as amended, indicates that coronary artery disease is 
a manifestation of ischemic heart disease for which service 
connection may be established on a presumptive basis based upon 
exposure to herbicides.  Accordingly, service connection is 
warranted on a presumptive basis due to the Veteran's presumed 
exposure to herbicides in the Republic of Vietnam.  38 C.F.R. 
§§ 3.307, 3.309(e).  Therefore, the claim is granted.  

In addition, the Board notes that in a statement submitted by the 
Veteran's VA physician dated in January 2010, the physician 
stated that the Veteran's diabetes mellitus has contributed to 
his coronary artery disease and that advancement of coronary 
artery disease is an important complication of uncontrolled 
diabetes mellitus.  As such, the Board notes that in the 
alternative the Veteran's coronary artery disease has been found 
to be secondary to or, at least, permanently aggravated by the 
Veteran's service-connected diabetes mellitus.  As such, 
entitlement to service connection for coronary artery disease is 
granted.


ORDER

Service connection for coronary artery disease is granted.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


